Davis, P. J.
On the trial of the indictment against him, the plaintiff in error was convicted of murder in the first degree, and sentenced to be executed on the 10th day of February, 1882. Ho stay of proceedings has been granted in his case, and it is therefore important that it be promptly considered and determined by this court. We have given it the careful consideration that its grave character demands; and have reached the conclusion that no error was committed upon the trial that requires us to interfere with the judgment. The principal question presented by the bill of exceptions arises upon the exclusion of evidence offered on the part of the plaintiff in error. Insanity of the accused was not averred nor claimed upon the trial. It was in effect conceded that at the time of the commission of the act the accused was sane within the established rules of legal responsibility. Ho evidence was offered on his behalf with intent to show the contrary, but after the people had rested their case, and had given evidence tending to show that the killing was with deliberate and premeditated design to effect the death of the deceased, and therefore murder in the first degree, a witness, on behalf of the defense, who had known the accused for several years, was asked this question: “Was your attention ever called to any peculiarities or eccentricities in his conduct?” The prosecuting attorney called upon counsel to state the object of this .question, and the *451counsel for the defense then stated in substance that the object was' to aid the jury in passing upon the question “ of the forming of a premeditated and deliberate design to effect the death of the deceased, by giving the jury such information of the history, antecedents and peculiarities and characteristics of the defendant as will assist them in coming to a conclusion ” .....“ whether the act was the result of impulse and anger, or a premeditated' and deliberate design to effect death.” After considerable discussion by the respective counsel, the court excluded the evidence, and an exception was duly taken.
The counsel for the defense then made the following offer: “ I offer to prove by a number of .witnesses in court that for a number of years past the prisoner has been characterized by peculiarities and eccentricities of conduct which have caused criticism with reference to his capacity mentally; and also that he is a person who has been known to be the victim of inordinate passion; giving expression to it in various ways, and at various times. We offer rhis’for the purpose of enabling the jury to consider the character, the mental condition, of the defendant prior to and in view of the circumstances of this killing, in order that they may be enabled to pass upon the grade of homicide, either as murder in the first or second degree, or manslaughter in the third degree.” And after some colloquy between the court and counsel on both sides, the counsel for the defense added : “ It is offered, as bearing on the quality of the act, whether murder in first or second degree, and also upon the question whether this killing does not amount, in view of the evidence, and the history we propose to show, to manslaughter in the third degree;” to which the court said: “I understand it is offered as bearing upon the question of intent and deliberation and premeditation, but at the same time not amounting to insanitytherefore the offer is rejected.” The counsel for the defense again excepted. At the time those offers were made and rejected no evidence had been given to show the circumstances of the killing of the deceased, except that on the part of the people ; nor was any subsequently given by or on the part of the accused tending to contradict or affect the testimony of the two witnesses who were present and saw the act of homicide. Whatever there is in the case tending to *452establish a different version as to what took place at that time was brought into the case by the proof and production, after the defense had rested, of the letters of the accused written while he was in prison awaiting the result of his act, and after the result had led to his indictment of murder. The rulings of the court show that it was supposed that the evidence offered was to some extent mixed up with a question of insanity. The evidence would undoubtedly have been received if insanity had been asserted, for it might have had a legitimate effect in its bearing upon that condition. But the idea of establishing insanity by the evidence offered was distinctly repudiated by the counsel. He put the offer upon the precise ground of the bearing of the evidence upon the degree of. the guilt of the accused. In that question insanity had and could have no place whatever, for there can be no such thing in law as a grade of insanity that changes the .crime of homicide from one degree to another. Insanity excludes the idea of guilt. Ho man can in law be insane as to an act of murder in the first degree, and sane to the same act as murder in the second degree. Hence it was entirely right to exclude the evidence in so far as it was supposed to be offered upon any such hypothesis. But it is quite another thing when such evidence is offered, in a proper case, to show the absence of a deliberate and premeditated degign to effect death, which our statute requires to constitute the crime of murder in the first degree. The statute was designed to define and simplify the distinction between the two degrees of murder, so that courts and juries might make no mistake in its application. The first requires the killing to be with a deliberate and premeditated design to effect death. The second requires a felonious intention to kill, without such deliberate and premeditated design. These degrees are made for the purpose of affixing the penalties—to the former, death; to the latter, imprisonment for life. They present upon a trial the consider- . ation of the most solemn questions of fact that can be given to a jury. They are questions, too, of mental operation which cannot be discerned by looking into the mind and observing its actual workings, but only by a process of convinced reasoning based upon established facts, which lead the minds of the jury to see in the mind of the accused the required'condition which *453accompanied and caused the criminal act. Hence it is of importance in such cases that a jury shall know, so far as. practicable, the character of the mind with which they are called upon to deal. The law recognizes, in all the various degrees of criminal homicide, not only gradations of mental operations and intentions, but the strength as well as the weakness of human passions and human nature; not to excuse from crime, but to denote and adjust the suitable punishment. To killing with deliberate and premeditated design it awards death; to killing with mere felonious intention, imprisonment for life; to killing without intention, in the heat of passion, with a deadly weapon, by gross negligence, or in any of the other modes defined by the statute, it accords punishment ranging from long terms of imprisonment, down to the lightest sentence that courts can pronounce. The spirit and philosophy of our law of homicide cannot be carried into just effect without careful inquiry on the part of juries into the mental condition and operations of the accused party at the time his alleged offense was committed ; and this requires a reasonable range of inquiry into the nature and character of the mind charged with a felonious intent. It would have been no error, therefore, in our judgment, to have admitted the offered evidence, or such portions as bore reasonable proximity to the crime.
But there must be a reasonable discretion in a trial court, in such cases, to restrict and control such evidence, and to exclude it when it is not entitled to any legitimate effect upon the question of the mental condition of the accused at the time of committing the act. In this case the evidence on the part of the people showed in substance that the accused, after having been excluded from the room he had previously occupied, by the direction of the deceased, returned the following morning at half-past ten, armed with a revolver, all the barrels of which (four in number) were loaded, and entered the house of the deceased by means of his pass-key. While standing in the hall he was asked by the deceased what he wanted there, to which he answered that he wished to see her mother (the deceased). The daughter asked, “ What for ?” and his answer was, “ Hever mind ; I want to see your mother.” The deceased was returning from the attic of the house, and. hearing this conversation, called *454down to her daughter, saying, “ Who is there ? ” The daughter answered, “ It is that Willie Sindram.” “ What does he want in the house now ? he has no right in the house now,” said the deceased. The prisoner said, in a cross and angry tone, “ Come down here, and I will show you what I want!” The daughter then started to go up the stairs, and the deceased had reached the landing above. The prisoner drew his pistol from his pocket, and held it down by his side. The daughter saw the pistol, and cried out to the deceased, “ Mother, run ! he has a pistol! he is going to kill you !” The deceased ran from the landing, and the prisoner, pushing the daughter aside, ran up the stairs, and as the deceased was raising a window, crying “ Murder! police! help! ” he extended his aim and fired at her. When the deceased heard the shot she left the window and crouched down in the corner of the hall, and the prisoner went up to her, and putting the pistol within three inches of her head, fired the fatal shot of which she afterward died. He then ran down stairs with the pistol in his hand, and out of the house, and fled. This is substantially the testimony of the two witnesses who saw the transaction. One of them (the daughter) said he looked very angry ; the other, a woman who lived on the floor where the shooting occurred, said the prisoner acted coolly. Nothing occurred between the deceased and the accused on that morning which could have awakened any sudden anger. They had not seen each other on the night before, when he left the house. One of the persons present in the room testified that he said he would return in the morning and make a “ bloody row.” The other witness then present testified that he did not hear any such threat. But it is clear, upon the testimony, that he came back to the house armed for an evil purpose ; that he drew his pistol and held it concealed by his side ; that when he saw the deceased was not- coming down he rushed up the stairs and fired as she was seeking to give the alarm; and then, as she crouched in fear, he deliberately wralked up to her and shot her in the head, under circumstances where it was impossible to miss his aim; and then, as she fell, fled from the house. His whole conduct showed a deliberate plan to shoot the deceased. Nothing occurred at that time to arouse sudden passion. His anger was kept in restraint for the purpose of *455revenge. There could have been no legitimate connection with the eccentricities and peculiarities or passions, which it was offered to show had been .exhibited years before, and on previous occasions of his life ; for proving them could not have shown that he was acting otherwise than with the cool, deliberate purpose with which he carried out his design. To exclude the offer under such circumstances was not error. Nor would the admission of the evidence have been of the slightest benefit to the accused. Nothing was offered in immediate connection with his act; and when that was shown to be a carefully conducted act of revenge, it was a proper exercise of discretion to exclude the offer made on his behalf. We are of opinion, therefore, that no error was committed in the rulings excepted to. We have examined with care all the exceptions taken to the charge, and are of opinion that none of them was well taken. If there were any just grounds of criticism to the charge as first given, the court carefully corrected them when attention was called to them by the counsel for the prisoner. The court also charged in accordance with a large number of requests made by the counsel, and in so doing presented with clearness and precision the several questions to be considered by the jury, and the rules and principles of law by which the jury were to be governed. We are not able to see that any error was committed upon the trial which requires any interference with the verdict and judgment. The conviction and judgment must therefore be affirmed.
Daniels, J., concurs.
Note.—Affirmed, 88 N. Y. 196.